I congratulate you, Sir, on
your election to the presidency of the General
Assembly at its fifty-ninth session. I assure you of
Tanzania’s support as you discharge your mandate. I
pay tribute to your predecessor, Mr. Julian Hunte, for
his able stewardship of the work of the General
Assembly. I commend the Secretary-General, Mr. Kofi
Annan, and his staff for their dedicated service and
tireless efforts during a very difficult time.
The Millennium Development Goals represent
our vision and hope for a new global partnership for
shared global prosperity and security — an ideal at the
very heart of the United Nations. But we are still far
off the mark in meeting many of them, especially in
sub-Saharan Africa. We must further strengthen our
common resolve to act in their resolute pursuit. In this,
as in other things, actions speak louder than words.
We commend Denmark, Luxembourg, the
Netherlands, Norway and Sweden for consistently
meeting the long-established United Nations target of
allocating at least 0.7 per cent of the national incomes
of rich countries to development cooperation. Those
countries have a broad national consensus on that
matter, and their people are not in any way poorer
because of it. We urge the other rich countries to
produce timetables to meet that long-overdue target, to
have coherent development policies and to earnestly
and deliberately build and nurture a national
consciousness and consensus on the global war on
poverty. That war should now be a central political
issue for all countries, rich and poor. Only then will the
political will be generated to do more for the timely
attainment of the Millennium Development Goals.
It is true that money is not a panacea, but the
eighth Millennium Development Goal — to develop a
global partnership for development — may actually be
the single most important key to unlocking new
initiatives and latent capabilities to enable us to attain
the Goals. And a genuine partnership implies shared
rights and responsibilities as well as a shared
19

commitment to be evaluated. I commend the
Governments of the Netherlands and Denmark for
conducting, and making public, evaluations of their
performance in meeting their commitments under the
eighth Millennium Development Goal.
On our part, never before have so many African
Governments committed themselves to good
democratic governance, to peer review, to ownership of
the development agenda and to the participatory
prioritization and sequencing of the tasks necessary
for the attainment of the Millennium Development
Goals. We now need an equally unprecedented
commitment — in deeds — to the global war on
poverty in all rich countries. African countries doing
their part in the global compact on poverty alleviation
should not be constrained by a lack of supportive
external resources. At the International Conference on
Financing for Development, held at Monterrey,
developed countries pledged to match stronger reform
efforts in developing countries with increased support.
Tanzania asks that they now show leadership by
delivering on their promises.
When both rich and poor countries meet their
obligations, tangible progress is realized. My country
is an example. Our Primary Education Development
Programme, for instance, has recorded remarkable
progress. We now expect to attain the education
Millennium Development Goal in 2006, nine years
ahead of schedule. Gender parity has been attained, and
the net enrolment ratio is already 90.1 per cent. Pass
rates have doubled over the past four years. That was
made possible by an increased budgetary allocation to
the sector, by debt relief, by increased aid channelled
through our own budget and by local ownership and
participation. We are grateful for the cooperation we
have received from our development partners.
Together, we have shown what can be done where there
is political will.
Yesterday, my colleagues and I launched the
report of the World Commission on the Social
Dimension of Globalization, entitled “A fair
globalization: Creating opportunities for all”. The
report is a contribution by commissioners with varied
backgrounds and experiences; it is also a reflection of
the views of many ordinary people consulted through
national and regional dialogues. It presents one
important consensus: globalization has produced both
striking achievements and harmful distortions in global
growth and development. We all agreed that, left
unchecked, globalization will exacerbate the wealth
gap within and between nations, thereby planting the
seeds of social instability and crime on a national and
global scale. But the report also presents the prospect
of hope. Globalization, when properly governed, can
be a force for good — a catalyst for change and for
meeting the Millennium Development Goals. I
commend the report to the Assembly.
Responses to the challenges of globalization must
begin at home. Good governance, prudent monetary
and fiscal policies, macroeconomic stability, peace and
security, the protection of property rights, setting
priorities for poverty reduction and the creation of a
conducive environment for investment and trade, both
between Africans themselves and between Africa and
the rest of the world — all those are things that we in
Africa have agreed to address.
But I must stress one conditionality: no solutions
to Africa’s problems can be sustainable unless they are
genuinely embraced and owned by Africans
themselves. We have shown our new resolve to come
to terms with our problems and to take the initiative
and the lead in finding solutions. From our
development partners, we ask in return for genuine
respect for our ownership and the policy space for local
initiative and leadership. We need policy space to deal
with problems such as conflict, ethnicity, land and
agrarian reform and institution-building, and we need
adequate, consistent and predictable external support to
implement the solutions we put forward.
The Democratic Republic of the Congo deserves
our continued and strong support. Instability in that
country robs the entire region of its potential for shared
progress, development and solidarity. The people of the
Democratic Republic of the Congo must continue to
walk down the path of peace, reconciliation and unity.
They and the Government of President Kabila need and
deserve our robust help. We commend President Mbeki
and the South African Government for their efforts,
and Tanzania pledges its unwavering support to them.
In Burundi, we commend President Museveni of
Uganda and the South African Vice-President,
Mr. Jacob Zuma, for their dedication to helping
Burundi realize a new political and social dispensation
of inclusive governance, development and peace. The
Regional Initiative for Peace in Burundi has made
strenuous efforts to accommodate, through
negotiations, all the parties in a Government of
20

national unity. Sadly, the Parti pour la libération du
peuple hutu-Forces nationales de libération
(Palipehutu-FNL) has refused to be part of that
process. Its declaration of responsibility for the
massacres against innocent and unarmed refugees at
Gatumba was the proverbial last straw for us in the
region, so we took a stand and declared the FNL a
terrorist group. We appeal for the Assembly’s support
in treating it as such.
The first international conference on the Great
Lakes region, which Tanzania will host in November
2004, will review aspects concerning peace and
security, governance and democracy, economic
development and regional integration, as well as
humanitarian and social issues in the region.
Ultimately, we hope to adopt a comprehensive security,
stability and development pact for the Great Lakes
region. I thank the Group of Friends of the Great Lakes
region for supporting the preparatory process and
appeal to the United Nations and the international
community to render their support to that process.
The humanitarian tragedy in Darfur is harrowing
and demands urgent remedy. A humanitarian ceasefire
agreement must be promulgated, presaging the
evolution of a democratic and political culture. We
commend and support the effort by His Excellency
Olusegun Obasanjo, President of Nigeria and African
Union Chair, and President Idriss Deby of Chad. We
ask for the practical, urgent and increased support of
the United Nations and the international community as
a whole for the initiatives of the African Union in
addressing this tragedy.
The question of Western Sahara has dragged on
for too long. We fully support the right to self-
determination of the people of Western Sahara. It is the
duty of this body to help them realize it. We support
the United Nations peace plan and call on all sides to
cooperate fully in its speedy implementation.
When the Middle East road map was put forward
in 2003, we supported it, believing that it addressed
comprehensively the issue of the establishment of a
viable Palestinian State living with the State of Israel,
with recognized and secure borders between them. It is
regrettable that the road map has been put aside. In our
view, the road map remains the most reasonable, viable
and sustainable way of resolving this long-standing
conflict. We condemn the cycle of violence and
killings and the use of excessive force. We urge that
the implementation of the road map be brought back on
track.
We are living with the spectre of international
terrorism: the most vicious and pernicious among
international crimes. The people of Tanzania will never
forget the terrorist attack directed at the American
Embassy in Dar es Salaam in 1998, which killed or
wounded innocent Tanzanians. There should never be
any doubt about our unflinching resolve to cooperate
with others in combating terrorism in all its forms.
Tanzania is a faithful and active Member of the
United Nations, and we reaffirm our readiness to work
with our fellow Members in addressing global concerns
in furtherance of the ideals of the Assembly and the
Charter of the United Nations. It is, therefore, with
deep humility and gratitude that the United Republic of
Tanzania has secured the endorsement of the African
Union to seek a non-permanent seat in the Security
Council. Our candidature will be placed before the
Assembly for election later during this session, and we
appeal for the full support of our candidature.
The HIV/AIDS pandemic continues to ravage
many of our countries. As public awareness grows and
technology improves, so do our chances of protecting
the most basic human right, the right to life. That right
can be enjoyed by our people if current and future
advances in science and technology are extended to the
many poor who are infected with HIV/AIDS.
Preventive care, access to affordable drugs and the
health delivery infrastructure in developing countries
all need to be widened and strengthened. On this front,
too, we need help.
Democratic governance is a universal norm,
which has to be reflected also in the United Nations
system. What is desirable for our individual countries
must also be true for the United Nations. Recent
developments in the reform agenda of the Organization
must therefore be expedited. Our hope is that the report
of the High-level Panel on Threats, Challenges and
Change will bring forth recommendations for a firm
jump forward in the reconfiguration of the reform
process.
The Security Council must be representative of
today’s wider membership of the United Nations and
reflective of the current geopolitical and economic
structure of the world. There are countries in Asia,
Africa and Latin America that deserve permanent seats
because of their major contribution to the sustainability
21

of the Organization and to global peace, security and
development. The time to bring them in has come.
Members of the United Nations must uphold
steadfastly, in word and deed, the ideals of its Charter
for peace with justice and for security with
development for all. These common aspirations are the
foundation of international law, of international order
and of international cooperation. They also invest with
credible legitimacy our collective pursuit of the
happiness of humanity and the renewal of humanity’s
environment. Working together, we can ascend to the
heights to which we aspire. Only then shall we leave to
coming generations a deserved legacy of a common
future for all mankind.